


PLANTRONICS, INC.
2002 EMPLOYEE STOCK PURCHASE PLAN


Amended and restated, as approved by the stockholders on August 10, 2012




1.
Purpose. The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. This Plan includes two
components: a Code Section 423 Plan Component and a Non-423 Plan Component. It
is the intention of the Company to have the Code Section 423 Plan Component
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code and
the provisions of the Plan with respect to the Code Section 423 Component,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code. In
addition, this Plan authorizes the grant of options under the Non-423 Plan
Component that do not qualify under Section 423 of the Code, pursuant to the
rules, procedures or sub-plans adopted by the Administrator that are designed to
achieve tax, securities laws or other objectives for Employees and/or the
Company. Except as otherwise indicated, the Non-423 Plan Component will operate
and be administered in the same manner as the Code Section 423 Plan Component.



2.
Definitions.



(a)
“Administrator” shall mean the Board of Directors of the Company or any
committee of members of the Board of Directors authorized to administer the
Plan.



(b)
“Applicable Laws” shall mean the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where the Plan is, or will be, offered.



(c)
“Code” shall mean the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or U.S. Treasury Regulation thereunder will include
such section or regulation, any valid regulation or other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.



(d)
“Code Section 423 Plan Component” shall mean the component of this Plan that is
intended to meet the requirements set forth in Section 423(b) of the Code. The
Code Section 423 Plan Component shall be construed, administered and enforced in
accordance with Section 423(b) of the Code.



(e)
“Common Stock” shall mean the common stock of the Company.



(f)
“Company” shall mean Plantronics, Inc., a Delaware corporation, and any
Designated Subsidiaries.



(g)
“Compensation” shall mean all base straight time gross earnings, exclusive of
payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses, commissions, car allowances, profit-sharing and other
compensation. The Administrator shall have the discretion to determine what
constitutes Compensation for Participants under the Plan, but for purposes of
Participants participating in the Code Section 423 Plan Component, it will be
applied on a uniform, non-discriminatory basis.



(h)
“Designated Subsidiary” shall mean any Subsidiary that has been designated by
the Administrator from time to time in its sole discretion as eligible to
participate in the Plan. The Administrator may provide that any Designated
Subsidiary shall only be eligible to participate in the Non- 423 Plan Component
and at any given time, a Subsidiary that is a Designated Subsidiary under the
Code Section 423 Plan Component shall not be a Designated Subsidiary under the
Non-423 Plan Component.





--------------------------------------------------------------------------------






(i)
“Employee” shall mean any individual who is an employee of the Company for tax
purposes on an Enrollment Date. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company or is legally
protected under Applicable Laws. Where the period of leave exceeds three (3)
months and the individual's right to reemployment is not guaranteed either by
statute or by contract, the employment relationship shall be deemed to
automatically terminate on the date three (3) months and one day following the
commencement of such leave. The Administrator, in its discretion, from time to
time may, prior to an Enrollment Date for all options to be granted on such
Enrollment Date in an Offering Period, determine (and for purposes of the Code
Section 423 Plan Component, on a uniform and nondiscriminatory basis or as
otherwise permitted by Treasury Regulation Section 1.423‑2) that the definition
of Employee will or will not include an individual if he or she: (i) has not
completed at least two (2) years of service since his or her last hire date (or
such lesser period of time as may be determined by the Administrator in its
discretion), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Administrator in its
discretion), (iii) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Administrator in
its discretion), (iv) is a highly compensated employee within the meaning of
Section 414(q) of the Code, or (v) is a highly compensated employee within the
meaning of Section 414(q) of the Code with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering
Period in an identical manner to all highly compensated individuals of the
Employer whose Employees are participating in that Offering Period. Each
exclusion shall be applied with respect to an Offering Period in a manner
complying with U.S. Treasury Regulation Section 1.423‑2(e)(2)(ii). For Offering
Periods under the Non-423 Plan Component, Eligible Employee will also mean any
other employee of an Employer to the extent that Applicable Law requires
participation in the Plan to be extended to such employee, as determined by the
Administrator.



(j)
“Enrollment Date” shall mean the date that is seven (7) calendar days prior to
the first day of each Offering Period or such other date determined by the
Administrator on or prior to that Offering Period in a uniform and
non-discriminatory basis.



(k)
“Exercise Date” shall mean the last day of each Offering Period.



(l)
“Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:



(i)
If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day on the date of such determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable, or;



(ii)
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of such determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable, or;



(iii)
In the absence of an established market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Administrator.



(m)
“Non-423 Plan Component” shall mean a component of this Plan that is not
intended to meet the requirements set forth in Section 423(b) of the Code.



(n)
“Offering Period” shall mean a period of approximately six (6) months during
which an option granted pursuant to the Plan may be exercised. Notwithstanding
the foregoing, for the Offering Period commencing on August 31, 2012, only,
“Offering Period” shall mean a period commencing on August 31, 2012 and ending
on February 15, 2013. The duration of Offering Periods may be changed pursuant
to Sections 4 and 20 of this Plan.



(o)
“Participant” shall mean an eligible Employee who has enrolled in an Offering
Period in accordance with Section 5 of the Plan.



(p)
“Plan” shall mean this Plantronics, Inc. 2002 Employee Stock Purchase Plan, as
amended and restated.





--------------------------------------------------------------------------------






(q)
“Purchase Price” shall mean an amount equal to 85% of the Fair Market Value of a
share of Common Stock on the first day of the Offering Period or on the Exercise
Date, whichever is lower; provided, however, that the Purchase Price may be
adjusted by the Administrator pursuant to Section 20.



(r)
“Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.



(s)
“Subscription Agreement” shall mean a form(s) of agreement approved by the
Administrator from time to time authorizing payroll deductions in connection
with a Participant's enrollment in one or more Offering Periods under this Plan.



(t)
“Subsidiary” shall mean a corporation, domestic or foreign, of which not less
than 50% of the voting shares are held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.



3.
Eligibility.



(a)
Subject to Section 3(b) below, any Employee who shall be employed by the Company
for a minimum of seven (7) calendar days prior to the first day of an Offering
Period, or such other length of time determined by the Plan administrator on or
prior to that Offering Period shall be eligible to participate in the Plan;
provided that for purposes of Participants participating in the Code Section 423
Plan Component, it will be applied in a uniform and non-discriminatory basis.



(b)
Employees who are citizens or residents of a non-U.S. jurisdiction (without
regard to whether they also are citizens or residents of the United States or
resident aliens (within the meaning of Section 7701(b)(1)(A) of the Code)) may
be excluded from participation in the Plan or an Offering Period if the
participation of such Employees is prohibited under the laws of the applicable
jurisdiction or if complying with the laws of the applicable jurisdiction would
cause the Plan or an Offering to violate Section 423 of the Code.



(c)
Any provisions of the Plan to the contrary notwithstanding, no Employee shall be
granted an option under the Plan



(i)
to the extent that, immediately after the grant, such Employee (or any other
person whose stock would be attributed to such Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options to purchase such stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of the capital stock
of the Company or of any Subsidiary;



(ii)
to the extent that his or her rights to purchase stock under all employee stock
purchase plans (as defined in Section 423 of the Code) of the Company and its
Subsidiaries accrues at a rate which exceeds twenty-five thousand dollars
($25,000) worth of Common Stock (determined at the Fair Market Value of the
shares at the time such option is granted) for each calendar year in which such
option is outstanding at any time; or



(iii)
to purchase more than 5,000 shares in any Offering Period.



4.
Offering Periods. The Plan shall be implemented by consecutive Offering Periods
with the Offering Period commencing on March 1, 2012, ending on August 31, 2012
and the succeeding Offering Period commencing on August 31, 2012 and ending on
February 15, 2013. Subsequent Offering Periods shall commence on or around
February 15 and August 15 of each year thereafter and end approximately six (6)
months later on August 15 and February 15, respectively. If the commencement or
ending date of any Offering Period occurs on a weekend, holiday or other day on
which any stock exchange or national market system on which the Common Stock is
listed is not open, the last market trading date immediately prior shall be the
applicable Offering Period commencement or ending date. The Administrator shall
have the power to change the duration of Offering Periods (including the
commencement dates thereof) with respect to future offerings without stockholder
approval if such change is announced prior to the scheduled beginning of the
first Offering Period to be affected thereafter.







--------------------------------------------------------------------------------




5.
Participation.



(a)
Enrollment. An eligible Employee may become a Participant by submitting a
properly completed Subscription Agreement authorizing payroll deductions to this
Plan either through an on-line enrollment process established by the
Administrator or submitting a hard copy to the Company's stock administration
manager on or prior to the applicable Enrollment Date; provided that for
purposes of Participants participating in the Code Section 423 Plan Component,
the processing of enrollments, whether on-line or via hard copy, will be applied
in a uniform and non-discriminatory basis.



(b)
Payroll Deductions. Payroll deductions for a Participant shall commence on the
first payday following the first day of the Offering Period and shall end on the
last payday in the Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof.



6.
Payroll Deductions.



(a)
At the time a Participant submits his or her Subscription Agreement, he or she
shall elect to have payroll deductions made on each payday during the Offering
Period of not less than one percent (1.0%) and not exceeding ten percent (10.0%)
(whole percentages only) of the Compensation which he or she receives on each
payday during the Offering Period.



(b)
All payroll deductions made for a Participant shall be credited to his or her
account under the Plan. A Participant may not make any additional payments into
such account.



(c)
A Participant may discontinue his or her participation in the Plan as provided
in Section 10 hereof. A Participant's Subscription Agreement shall remain in
effect for successive Offering Periods unless terminated as provided in Section
10 hereof or modified by completion and timely submission of a new Subscription
Agreement prior to the applicable successive Offering Period Enrollment Date.



(d)
Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code and Section 3(b) hereof, a Participant's payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Payroll deductions shall recommence at the rate provided in such
Participant's Subscription Agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
Participant terminates the Subscription Agreement as provided in Section 10
hereof.



(e)
At the time the option is exercised, in whole or in part, or at the time some or
all of the Common Stock issued under the Plan is disposed of, the Participant
must make adequate provision for the Company's federal, state, or other tax
withholding obligations, if any, which arise upon the exercise of the option or
the disposition of the Common Stock. At any time, the Company may, but shall not
be obligated to, withhold from the Participant's compensation the amount
necessary for the Company to meet applicable withholding obligations, including
any withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Participant.



7.
Grant of Option. On the first day of each Offering Period, each Participant
shall be granted an option to purchase on the Exercise Date of such Offering
Period (at the applicable Purchase Price) up to a number of shares of Common
Stock determined by dividing such Participant's payroll deductions accumulated
prior to such Exercise Date and retained in the Participant's account as of the
Exercise Date by the applicable Purchase Price; provided that such purchase
shall be subject to the limitations set forth in Sections 3(b) and 12 hereof.
Exercise of the option shall occur as provided in Section 8 hereof, unless the
Participant has previously withdrawn pursuant to Section 10 hereof. The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of Common Stock a Participant
may purchase during an Offering Period. The option shall expire on the last day
of the Offering Period.





--------------------------------------------------------------------------------






8.
Exercise of Option. Unless a Participant previously withdraws from the Plan as
provided in Section 10 hereof, his or her option for the purchase of shares
shall be exercised automatically on the Exercise Date, and the maximum number of
shares subject to the option shall be purchased for such Participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. If the Exercise Date of any Offering Period occurs on a weekend,
holiday or other day on which any stock exchange or national market system on
which the Common Stock is listed is not open, the applicable Offering Period
Exercise Date shall be the last market trading date immediately prior to the
Exercise Date. Fractional shares may be purchased subject to the limitations set
forth in Section 3(b). Any payroll deductions accumulated in a Participant's
account which are in excess of the amounts permissible for the purchase of
shares authorized under Section 3(b), shall be returned to the Participant no
later than the Exercise Date of the relevant Offering Period. During a
Participant's lifetime, a Participant's option to purchase shares hereunder is
exercisable only by him or her.



9.
Delivery. As promptly as practicable after each Exercise Date, the Company shall
cause to be delivered to each Participant, as appropriate, the shares purchased
upon exercise of his or her option.



10.
Withdrawal.



(a)
A Participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time through an on-line process established by the
Administrator or by giving written notice to the Company in a form(s) approved
by the Administrator at least two (2) business days prior to the applicable
Exercise Date. Notwithstanding the foregoing, for purposes of Participants
participating in the Code Section 423 Plan Component, the processing of
withdrawals, whether on-line or via hard copy, will be applied in a uniform and
non-discriminatory basis. All of the Participant's payroll deductions credited
to his or her account shall be paid to such Participant promptly after timely
receipt of Participant's notice of withdrawal and such Participant's option for
the Offering Period shall be automatically terminated, and no further payroll
deductions for the purchase of shares shall be made for such Offering Period. If
a Participant withdraws from an Offering Period (or submits a withdrawal request
that is not timely received for a particular Offering Period), payroll
deductions shall not resume at the beginning of the succeeding Offering Period
unless the Participant re-enrolls in the Plan by timely submitting to the
Company a new Subscription Agreement.



(b)
A Participant's withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.



11.
Termination of Employment. Upon a Participant's ceasing to be an Employee for
any reason, he or she shall be deemed to have automatically and immediately
elected to withdraw from the Plan and the payroll deductions credited to such
Participant's account during the Offering Period but not yet used to exercise
the option shall be returned to such Participant or, in the case of his or her
death, to the person or persons entitled thereto under Section 15 hereof, and
such Participant's option shall be automatically terminated. The foregoing shall
apply whether or not a Participant ceases to be an Employee within the two (2)
business days prior to an applicable Exercise Date referred to in Section 10(a)
above.



12.
Interest. No interest shall accrue on the payroll deductions of a Participant in
the Plan, except as may be required by Applicable Law, as determined by the
Administrator, for Participants in the Non-423 Plan Component (or the Code
Section 423 Plan Component if permitted under Section 423 of the Code).



13.
Stock.



(a)
Subject to adjustment upon changes in capitalization of the Company as provided
in Section 19 hereof, the maximum number of shares of the Common Stock available
for sale under the Plan shall be 2,400,000 shares. If, on a given Exercise Date,
the number of shares with respect to which options for all Participants are to
be exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable; provided, however, for purposes of Participants
participating in the Code Section 423 Plan Component, any pro rata allocation,
will be applied in a uniform and non-discriminatory basis.



(b)
The Participant shall have no interest, voting right or rights to dividends in
connection with shares covered by his or her option until such option has been
exercised.







--------------------------------------------------------------------------------




(c)
Shares to be delivered to a Participant under the Plan shall be registered in
the name of the Participant.



14.
Administration. The Plan shall be administered by the Administrator. The
Administrator shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility, to
adjudicate all disputed claims filed under the Plan and to establish such
procedures that it deems necessary for the administration of the Plan
(including, without limitation, to adopt such procedures and sub-plans as are
necessary or appropriate to permit the participation in the Plan by Employees
who are foreign nationals or employed outside the U.S., the terms of which
sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 13(a) hereof, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan). Unless otherwise determined by the Administrator, the Employees
eligible to participate in each sub-plan will participate in a separate
offering. Without limiting the generality of the foregoing, the Administrator is
specifically authorized to adopt rules and procedures regarding eligibility to
participate, the definition of Compensation, making of payroll deductions to the
Plan, handling of payroll deductions, establishment of bank or trust accounts to
hold payroll amounts deducted, payment of interest, conversion of local
currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements. The Administrator
also is authorized to determine that, to the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(f), the terms of an option granted under the Plan or
an Offering Period to citizens or residents of a non-U.S. jurisdiction will be
less favorable than the terms of options granted under the Plan or the same
Offering Period to Employees resident solely in the U.S. Every finding, decision
and determination made by the Administrator shall, to the full extent permitted
by law, be final and binding upon all parties.



15.
Designation of Beneficiary.



(a)
A Participant may file a written designation of a beneficiary who is to receive
any shares and cash, if any, from the Participant's account under the Plan in
the event of such Participant's death subsequent to an Exercise Date on which
the option is exercised but prior to delivery to such Participant of such shares
and cash. In addition, a Participant may file a written designation of a
beneficiary who is to receive any cash from the Participant's account under the
Plan in the event of such Participant's death prior to exercise of an option. If
a Participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.



(b)
Such designation of beneficiary may be changed by the Participant at any time by
written notice. In the event of the death of a Participant and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such Participant's death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the Participant, or if to the
knowledge of the Company no such executor or administrator has been appointed,
the Company, in its discretion, may retain the shares and/or cash until such
time as a representative of the Participant's estate is so appointed or provides
to the Administrator an order or instructions from a court or administrative
body of competent jurisdiction authorizing the release of such shares and/or
cash to the representative. The Administrator may, prior to the release of any
shares and/or cash, require execution of an indemnification or other form of
agreement relieving the Company, Administrator and all Company agents and
representatives from liability for invalid release of any shares and/or cash.



16.
Transferability. Neither payroll deductions credited to a Participant's account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in Section 15 hereof) by the Participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with Section 10 hereof.



17.
Use of Funds. All payroll deductions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such payroll deductions unless otherwise required
by Applicable Laws, as determined by the Administrator.



18.
Reports. Individual accounts shall be maintained for each Participant.
Statements of account shall be given to Participants at least annually, which
statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares of Common Stock purchased and the remaining cash
balance, if any.





--------------------------------------------------------------------------------






19.
Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger or
Asset Sale.



(a)
Changes in Capitalization. Subject to any required action by the stockholders of
the Company, the Reserves, the maximum number of shares each participant may
purchase per Offering Period (pursuant to Section 7), as well as the price per
share and the number of shares of Common Stock covered by each option under the
Plan which has not yet been exercised shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.



(b)
Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company's proposed dissolution or
liquidation. The Administrator shall notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant's option has been changed to the New Exercise Date and
that the Participant's option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 10 hereof.



(c)
Merger or Asset Sale. In the event of a proposed sale of all or substantially
all of the assets of the Company, or the merger of the Company with or into
another corporation, each outstanding option shall be assumed or an equivalent
option substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period then in progress shall
be shortened by setting a new Exercise Date (the “New Exercise Date”). The New
Exercise Date shall be before the date of the Company's proposed sale or merger.
The Administrator shall notify each Participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for the
Participant's option has been changed to the New Exercise Date and that the
Participant's option shall be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering Period
as provided in Section 10 hereof.



20.
Amendment or Termination.



(a)
The Administrator, in its sole discretion, may amend, suspend, or terminate the
Plan, or any part thereof, at any time and for any reason. Except as provided in
Section 19 hereof, no such termination can affect options previously granted,
provided that an Offering Period may be terminated by the Administrator on any
Exercise Date if the Administrator determines that the termination of the
Offering Period or the Plan is in the best interests of the Company and its
stockholders. Except as provided in Sections 19 and 20 hereof, no amendment may
make any change in any option theretofore granted which adversely affects the
rights of any Participant.



(b)
Without stockholder consent and without regard to whether any Participant's
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company's
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant's
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.





--------------------------------------------------------------------------------






(c)
In the event the Administrator determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Administrator
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequence including, but
not limited to:



(i)
altering the Purchase Price for any Offering Period including an Offering Period
underway at the time of the change in Purchase Price;



(ii)
shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and



(iii)
allocating shares.



(d)
Such modifications or amendments shall not require stockholder approval or the
consent of any Participants.



21.
Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.



22.
Conditions Upon Issuance of Shares.



(a)
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.



(b)
As a condition to the exercise of an option, the Company may require a
Participant to represent and warrant at the time of any such exercise that the
shares are being purchased only for investment and without any present intention
to sell or distribute such shares if, in the opinion of counsel for the Company,
such a representation is required by any of the aforementioned applicable
provisions of law.



23.
Code Section 409A. The Code Section 423 Plan Component is exempt from the
application of Code Section 409A. The Non-423 Plan Component is intended to be
exempt from Code Section 409A under the short-term deferral exception and any
ambiguities herein will be interpreted to so be exempt from Code Section 409A.
In furtherance of the foregoing and notwithstanding any provision in the Plan to
the contrary, if the Administrator determines that an option granted under the
Plan may be subject to Code Section 409A or that any provision in the Plan would
cause an option under the Plan to be subject to Code Section 409A, the
Administrator may amend the terms of the Plan and/or of an outstanding option
granted under the Plan, or take such other action the Administrator determines
is necessary or appropriate, in each case, without the Participant's consent, to
exempt any outstanding option or future option that may be granted under the
Plan from or to allow any such options to comply with Code Section 409A, but
only to the extent any such amendments or action by the Administrator would not
violate Code Section 409A. Notwithstanding the foregoing, the Company shall have
no liability to a Participant or any other party if the option to purchase
Common Stock under the Plan that is intended to be exempt from or compliant with
Code Section 409A is not so exempt or compliant or for any action taken by the
Administrator with respect thereto. The Company makes no representation that the
option to purchase Common Stock under the Plan is compliant with Code Section
409A.



24.
Term of Plan. The Plan shall become effective upon its adoption by the
Administrator or its approval by the stockholders of the Company and shall
continue in effect until terminated under Section 20 hereof.



25.
Stockholder Approval. The Plan will be subject to approval by the stockholders
of the Company within twelve (12) months after the date the Plan is adopted by
the Company's Board of Directors. Such stockholder approval will be obtained in
the manner and to the degree required under Applicable Laws.





--------------------------------------------------------------------------------






26.
Governing Law; Severability. The Plan and all determinations made and actions
taken thereunder shall be governed by the internal substantive laws, and not the
choice of law rules, of the State of California, United States and construed
accordingly, to the extent not superseded by applicable U.S. federal law. If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect.





